Citation Nr: 1431272	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-37 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to January 1981.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In March 2011, the Board remanded the matter for additional evidentiary development.  The Veteran submitted additional evidence with a waiver of RO review in September 2012.  

In May 2014, the Veteran was sent a letter regarding clarification of his representation.  He was informed that there were some discrepancies regarding who actually represents him.  The Veteran was advised that he had 30 days from the date of the letter to respond and that if a response was not received within that time, the Board would assume that he wished to represent himself and a review of his appeal would resume.  The Veteran did not respond, and therefore, the Board will assume that he is representing himself in this appeal.  

The issue of entitlement to a rating higher than 50 percent disabling for amputation right index finger and deformity of right middle finger with residuals scars of surgery have been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On VA audiometric examination in June 2011, the right ear had an average decibel loss of 38.75 with speech recognition of 94 percent (Level I).  The left ear had an average decibel loss of 37.5 with a speech recognition score of 94 percent (Level I).  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the August 2012 Supplemental Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  Virtual VA and VBMS records have also been reviewed.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

ANALYSIS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service connected bilateral hearing loss disability has been rated by the RO as noncompensable under the provisions of Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

The March 2008 audiological evaluation revealed an average right ear pure tone decibel loss of 38.75 with speech recognition of 96.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 45 with speech recognition of 96 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a rating of no higher than 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

The June 2011 audiological evaluation revealed an average right ear pure tone decibel loss 38.75 with speech recognition of 94.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 37.5 with speech recognition of 94 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a rating of no higher than 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

As shown above, the VA audiometric examinations support a 0 percent rating for the Veteran's bilateral hearing loss disability and no more.  The Board notes that the Veteran's assertions that his hearing has deteriorated are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  In this case, the numeric designations produce no more than a 0 percent disability evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100. 

Furthermore, the Board notes that the appellant does not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing do not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  Accordingly, the 0 percent rating assigned accurately reflects the degree of the appellant's service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

Based on the foregoing, a compensable rating for bilateral hearing loss must be denied.  Although the Veteran asserts that his hearing loss is worse than evaluated, the medical evidence prepared by a skilled neutral professional is more probative. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and the diagnostic code provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, the symptoms associated with the service-connected bilateral hearing loss disability are contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  


REMAND

In April 2010, the Veteran expressed that his service connected amputation right index finger and deformity of right middle finger with residuals scars of surgery has increased in severity.  According to the Veteran, he does not have strength in his right hand which is his dominant hand.  He claims his right hand is useless and that he cannot even grab a pencil.  In May 2014, the Veteran was afforded a VA examination.  The RO has not, however, adjudicated the claim for an increase.  

As noted above, this claim has yet to be adjudicated by the RO, and it is referred for appropriate action.  In so doing, the Board finds that the claim for entitlement to TDIU is inextricably intertwined with the claim of entitlement to a rating higher than 50 percent disabling for amputation right index finger and deformity of right middle finger with residuals scars of surgery.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

After the referred claim of entitlement to a rating higher than 50 percent disabling for amputation right index finger and deformity of right middle finger with residuals scars of surgery is adjudicated, the RO must readjudicate the claim of entitlement to TDIU.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  The Veteran is advised that the Board may not exercise appellate jurisdiction over any adverse rating decision that is not perfected in a timely manner. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


